Citation Nr: 1448649	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease for the purposes of retroactive benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from June 1963 to January 1977, with three periods of verified service in the Republic of Vietnam.  He also has subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Thereafter, the Veteran's claims file was transferred to the RO in Nashville, Tennessee.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for hypertension was raised by the Veteran during the August 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on appeal.  The Veteran claims that he has a current heart disability, to include ischemic heart disease that was incurred during or is otherwise related to his military service, to include his exposure to herbicides therein.  The Veteran has verified service in Vietnam from; thus, in-service exposure to herbicides presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

Service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.

In January 2011, the Veteran's private physician, Dr. WR, completed a disability benefits questionnaire in support of the Veteran's claim for service connection; however, in response to whether the Veteran has ischemic heart disease, he merely noted that stress, isotope, and arteriogram testing was not performed.  Thus, it remains unclear whether the Veteran has a currently diagnosed ischemic heart disease disability.  

The Veteran also testified that he was treated for complaints of chest pain and shortness of breath on exertion during active service.  See service treatment records dated October 14, 1965, August 2, 1976; and physical profiles dated in August, October and December 1976.  He further stated that he was diagnosed with and treated for hypertension during or within one year of his discharge from active service and that he was advised by a VA physician that his heart would be damaged if he did not take his blood pressure medication.  The Board notes, however, that service connection is not currently in effect for hypertension.  The Board has therefore referred that issue to the RO for appropriate action.  

Finally, while not specifically contended by the Veteran, the Board observes that during the pendency of this appeal, the RO awarded entitlement to service connection for posttraumatic stress disorder (PTSD).  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the foregoing, the Board finds that it is necessary to afford the Veteran a VA examination to determine whether he has a current heart disability, to include ischemic heart disease or any other condition that qualifies within the generally accepted medical definition of ischemic heart disease, related to any incident of his military service, to include his presumed exposure to herbicides therein, or that is proximately due to or made chronically worse by the Veteran's service-connected PTSD.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the paper or electronic claims files, to include any relevant VA treatment records from the Nashville VAMC dating from February 1994 to August 2001 and from June 2014.  

Also request releases from the Veteran for any relevant private treatment records, to include from Dr. P at Skyline as alluded to during the hearing; Dr. F at Nashville TVHS as allude to in a December 3, 2013 VA treatment note; and Dr. WR as alluded to during the hearing and in a November 21, 2013 VA treatment note.  All records requests and responses received must be documented in the claims file.   

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2. Once the above requested development has been completed to the extent possible, schedule the Veteran for a VA cardiovascular examination, with an examiner who has reviewed the claims file, to include any electronic records contained in Virtual VA and VBMS.  

Based upon the examination, to include any necessary diagnostic testing, the examiner should clarify whether the Veteran has a diagnosis of ischemic heart disease, which includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and which excludes hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  If it is determined that a heart disability is not shown on examination or in treatment records, the examiner should so state.      

As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, the examiner opine whether each such disorder is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's military service, to include his presumed exposure to herbicides therein while stationed in Vietnam, and his documented complaints of chest pain and shortness of breath with physical activity during active service.  

The examiner should also render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a heart disability that has been caused or aggravated by his service-connected PTSD disability.  If it is found that a heart disability was aggravated by PTSD, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible. 

3. Upon submission of the requested VA medical opinion, the report should be reviewed and any deficiencies addressed prior to recertification to the Board. 

4. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



